DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is a response to applicant’s arguments and amendment filed 05/12/2021. Claims 1, 5-7, 11, 13-14 and 18-19 are amended. Claims 2-4, 8-10, 12 and 20 are cancelled. Claim 21 is new. Claims 1, 5-7, 11, 13-19 and 21 are currently pending.
The objections regarding claims 1, 5, 13 and 18 have been withdrawn due to applicant’s amendment.
The rejection of claims 6 and 14 under 35 U.S.C. 112(b) has been withdrawn in view of applicant’s amendment.
Response to Arguments
Applicant’s arguments, see Remarks, filed 05/12/2021, with respect to the rejection(s) of claim(s) 1, 5-7, 11 and 14-19 under 35 U.S.C. 102(a)(1) as being anticipated by Herve Dellemagne; and claim 13 under 35 U.S.C. 103 as being unpatentable over Herve Dellemagne in view of Piskun, have been fully considered and are persuasive, in combination with the amendments to the claims.  Therefore, the rejection has been withdrawn.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Joel Gotkin on 06/03/2021.

The application has been amended as follows: 
In the claims:
Regarding claim 1, line 8, the phrase “a slide member” has been amended to recite – a slidable locking member – .
Further, lines 15, 16-17 and 18, the phrase “the slide member” has been amended to recite – the slidable locking member – . In other words, each instance of “slide member” is replaced with “slidable locking member”.
Regarding claim 7, line 2, the phrase “the slide member” has been amended to recite – the slidable locking member –.
Regarding claim 11, lines 2 and 3-4, each instance of the phrase “the slide member” has been amended to recite – the slidable locking member – . 
Regarding claim 18, the claim has been replaced with the following:
A treatment tool comprising: 
a housing; 
an elongated member having respective proximal and distal ends wherein the elongated member is configured to be attached to the housing via the proximal end, the elongated member rotates around an axis of rotation with respect to the housing; 
an end effector configured to be attached to the distal-end of the elongated member and rotates in unison with the elongated member around the axis; a slidable locking member configured to be attached to the housing so as to engage with the elongated member for restraining rotation of the elongated member around the axis; and 

wherein the manipulating members move between a locking position in the engaged position and an unlocking position in the disengaged position, 
the manipulating members move from the unlocking position to the locking position by a first force applied thereto when the manipulating members are in the unlocking position; 
the manipulating members remain in the locking position even if the manipulating members are released from the first force applied thereto; and 
the manipulating members move from the locking position to the unlocking position by a second force applied thereto when the manipulating members are in the locking position.
Regarding claim 19, the claim is cancelled.
Regarding claim 21, lines 8 and 15, each instance of the phrase “slide member” has been amended to recite – slidable locking member – .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record fails to teach, suggest or render obvious the combination of features claimed.
	The closest prior art of record, US 2002/0082640 A1 to Scholer, discloses a treatment tool including a rotatable elongated member, an end effector, a slidable member capable of locking/unlocking rotation of the elongated member via a manipulating member, but fails to disclose an engaged position of the manipulating member including the slide member and the elongated member 
	US 2008/0154299 A1 to Livneh discloses an endoscopic device including a slidable lock which engages a rotatable tube to prevent it from rotating, and disengages the tube to allow it to freely rotate, but fails to disclose two manipulating members, or a manipulating member which switches from an engaged to disengaged position, wherein the engaged position the slide member and elongated member engaged one another via direct contact, and it would not be obvious to one of ordinary skill to modify Livneh as claimed, since Livneh discloses the manipulating member disengaging the slidable lock from the tube when engaged, which is opposite to the treatment tool as claimed.
	Regarding base claim 1, the prior art of record cited fails to teach, suggest or render obvious the combination of features claimed, specifically a treatment tool comprising: a housing including a side surface; an elongated member configured to be attached to the housing and rotatable around an axis of rotation relative to the housing; an end effector rotatable in unison with the elongated member around the axis of rotation; a slidable locking member configured to be attached to the housing for restraining rotation of the elongated member around the axis of rotation; and two manipulating members configured to be attached to the housing and movable in a third direction along the side surface and transverse to the axis of rotation, for switching from an engaged position to a disengaged position and vice versa, wherein in the engaged position, the slidable locking member and the elongated member engage with one another and in the disengaged position, the slidable locking member and the elongated member disengage one another, a first of the two manipulating members disposed on an opposite 
	Regarding base claim 18, the prior art of record cited fails to teach, suggest or render obvious the combination of features claimed, specifically a treatment tool comprising: a housing; an elongated member configured to be attached to the housing, the elongated member rotated around an axis of rotation with respect to the housing; an end effector rotates in unison with the elongated member around the axis; a slidable locking member configured to be attached to the housing so as to engage with the elongated member for restraining rotation of the elongated member around the axis; and two manipulating members each attached to the housing and moving with respect to the housing for switching from an engaged to disengaged position and vice versa, wherein the slidable locking member and the elongated member are capable to engage and disengage with one another, a first of the two manipulating members disposed on an opposite longitudinal end of the slidable locking member from a second of the two manipulating members, the manipulating members extending substantially parallel to each other; the manipulating members move between a locking position in the engaged position and an unlocking position in the disengaged position; the manipulating members move from the unlocking position to the locking position by a first force applied thereto; the manipulating members move from the locking position to the unlocking position by a second force applied thereto.
	Regarding base claim 21, the prior art of record cited fails to teach, suggest or render obvious the combination of features claimed, specifically a treatment tool comprising: a housing having a side surface; an elongated member configured to be attached to the housing, the elongated member rotatable around an axis of rotation with respect to the housing; an end effector rotatable in unison with the elongated member around the axis of rotation; a slidable locking member configured to be attached to the housing so as to be engageable with the elongated member for restraining rotation of the elongated member around the axis of rotation; and a manipulating member configured to be attached .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGID K BYRD whose telephone number is (571)272-7698.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/BRIGID K BYRD/Examiner, Art Unit 3771         

/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771